PER CURIAM:
Writ granted. Considering that the availability vel non of a justification defense is a highly fact-intensive inquiry that will depend on the evidence presented at trial, the district court's pretrial ruling broadly prohibiting any reference during the guilt phase of this capital trial to the psychological testing or the hiring process involving the officer/victim is premature. Cf. State v. Payton , 17-0489 (La. 5/19/17), 219 So.3d 1095 (per curiam), 219 So.3d 1095. In addition, whether the psychological test results are admissible cannot be determined in a vacuum and can only be determined in the context of expert testimony as to how those tests should be interpreted. Absent that expert testimony, whose admissibility must first be determined in accordance with La.C.E. art. 702, the district court prematurely granted the state's motion in limine to exclude any mention of the psychological tests. Accordingly, we grant defendant's application to vacate the district court's ruling that granted the state's motion in limine, and remand for further proceedings. We note that nothing prevents the district court from revisiting this issue as additional evidence is presented to it, such as expert testimony proffered or an enhanced version of the audio recording of the shooting introduced.
VACATED AND REMANDED
Guidry, J., and Clark, J., would deny.